Order filed April 18, 2013 Withdrawn, Motion Granted; Appeal Reinstated
and Order filed May 9, 2012.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00167-CR
                                 ____________

                      MARK BRIAN MORRIS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 209th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1356410

                                      ORDER

      On April 18, 2013, this Court issued an order abating the appeal and
directing the trial court to conduct a hearing to appoint counsel on appeal.

      Today, appellant filed a motion to reinstate the appeal because counsel has
been appointed.
      The motion is granted. Our order of April 18, 2013, is withdrawn. The
appeal is reinstated. The reporter’s record is due June 10, 2013.

                                       PER CURIAM